So moa TD Dn fF WD YP

Nm WN BM NH BOO KRDO KRDO BR RD mm mm mm

 

 

Case 3:20-mj-05220-TLF Document 1 Filed 09/21/20 Page 1 of 3

Magistrate Judge Fricke

 

FILED LODGED

 

 

RECEIVED

Sep 21, 2020

 

CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY DEPUTY

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, NO. MJ20-5220TLF
Plaintiff, MOTION FOR DETENTION ORDER
Vv.
ONGKARUCK SRIPETCH,
aka King Richards,

aka Shelby Saint-Claire,

Defendant.

 

 

The United States moves for detention of the Defendant, pursuant to 18 U.S.C. §
3142(e) and (f).

1. Eligibility of Case. This case is eligible for a detention order because this
case involves (check all that apply):
Crime of violence (18 U.S.C. § 3156)

Crime of Terrorism (18 U.S.C. § 2332b(g)(5)(B)) with a maximum
sentence of ten years or more

Crime with a maximum sentence of life imprisonment or death

Drug offense with a maximum sentence of ten years or more

Motion for Detention/Sripetch UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
MJ20-5220 TLF - | TACOMA, WASHINGTON 98402

(253) 428-3800
So moa TD Dn fF WD YP

Nm WN BM NH BOO KRDO KRDO BR RD mm mm mm

 

 

Case 3:20-mj-05220-TLF Document 1 Filed 09/21/20 Page 2 of 3

Felony offense and defendant has two prior convictions in the four
categories above, or two State convictions that would otherwise fall within
these four categories if federal jurisdiction had existed

Felony offense involving a minor victim other than a crime of violence
Felony offense, other than a crime of violence, involving possession or use
of a firearm, destructive device (as those terms are defined in 18 U.S.C. § 921), or any

other dangerous weapon

Felony offense other than a crime of violence that involves a failure to
register as a Sex Offender (18 U.S.C. § 2250)

x Serious risk the defendant will flee

_____ Serious risk of obstruction of justice, including intimidation of a
prospective witness or juror

2. Reason for Detention. The Court should detain defendant because there are
no conditions of release which will reasonably assure (check one or both):
_X___— Defendant's appearance as required
Safety of any other person and the community

3. Rebuttable Presumption. The United States will invoke the rebuttable

 

presumption against defendant under § 3142(e). The presumption applies because:

Probable cause to believe defendant committed offense within five years of
release following conviction for a “qualifying offense” committed while on
pretrial release

Probable cause to believe defendant committed drug offense with a
maximum sentence of ten years or more

Probable cause to believe defendant committed a violation of one of the
following offenses: 18 U.S.C. §§ 924(c), 956 (conspiracy to murder or
kidnap), 2332b (act of terrorism), 2332b(g)(5)(B) (crime of terrorism)

Motion for Detention/Sripetch UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
MJ20-5220 TLF - 2 TACOMA, WASHINGTON 98402

(253) 428-3800
So moa TD Dn fF WD YP

Nm WN BM NH BOO KRDO KRDO BR RD mm mm mm

 

 

Case 3:20-mj-05220-TLF Document 1 Filed 09/21/20 Page 3 of 3

Probable cause to believe defendant committed an offense involving a
victim under the age of 18 under 18 U.S.C. §§ 1591, 2241, 2242,
2244(a)(1), 2245, 2251, 2251A, 2252(a)(1) through 2252(a)(3),
2252A(a)(1) through 2252A(a)(4), 2260, 2421, 2422, 2423 or 2425

4. Time for Detention Hearing. The United States requests the Court conduct
the detention hearing:

 

X___ At the initial appearance
After continuance of 3 days (not more than 3)

5. Other matters.

DATED this 21st day of September, 2020.
Respectfully submitted,

BRIAN T. MORAN
United States Attorney

s/Angelica Williams
ANGELICA WILLIAMS
Assistant United States Attorney

 

Motion for Detention/Sripetch UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
- -3 :
MJ20-5220 TLF TACOMA, WASHINGTON 98402

(253) 428-3800
